Fourth Court of Appeals
                                      San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00151-CR

                                         Steven ROBLES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR1302
                           Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice

Delivered and Filed: June 1, 2016

DISMISSED FOR LACK OF JURISDICTION

           From our initial review of the record it appeared that appellant attempts to appeal in

 two separate and distinct criminal actions against him. The first action arises from a criminal

 proceeding in Bexar County, in which appellant is represented by counsel and there is no final

 judgment or appealable order. The second action arises from a criminal proceeding in federal

 court in the Western District of Texas. It appears this court lacks jurisdiction in both actions

 reflected in the notice of appeal.
                                                                                      04-16-00151-CR


       Therefore, we ordered appellant to show cause in writing by April 18, 2016, why this

appeal should not be dismissed for lack of jurisdiction. On May 12, 2016, appellant filed a pro se

response. Appellant does not explain in his response the basis for this court’s jurisdiction over the

federal-court proceeding. Appellant does not provide basis to assert appellate jurisdiction in this

case or assert a final judgment has been entered.

       Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                    PER CURIAM

DO NOT PUBLISH




                                                -2-